Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Harper et al., US Publication Number: 2011/0055049 A1.  Harper et al. shows a method and system for creating an augmented reality experience in connection with a stored value token comprises augmented reality software which can be loaded on a general purpose computer.
In regard to claim 1, Harper et al. taken either individually or in combination with other prior art of record fails to teach or render obvious an augmented reality user device comprising:  5a display configured to overlay virtual objects onto a field of view of the user in real-time; and one or more processors coupled to the display; the one or more processors operable to: receive a request to verify information about a payment card to 10be used to complete an electronic transaction initiated on behalf of a user, the request comprising a virtual authentication object capable of being manipulated by the user to enter a first authentication code; display the virtual authentication object to the user via the display;  15detect one or more gestures performed by the user on the displayed virtual authentication object, the one or more gestures manipulating the virtual authentication object to enter the first authentication code; and an authentication server communicatively coupled to the augmented reality user 20device and comprising: a memory operable to store a database, the database comprising one or more records associating a payment card with a second authentication code; and one or more processors coupled to the memory, the one or more processors operable to:  25receive the detected one or more gestures from the augmented reality user device; determine the first authentication code using 
In regard to claim 8, Harper et al. taken either individually or in combination with other prior art of record fails to teach or render obvious receiving, by an augmented reality user device, a request to verify information 5about a payment card to be used to complete an electronic transaction initiated on behalf of a user, wherein: the request comprises a virtual authentication object; the virtual authentication object is capable of being manipulated by the user to enter a first authentication code; and  10the augmented reality user device comprises a display configured to overlay virtual objects onto a field of view of a user in real-time; displaying the virtual authentication object to the user via the display; detecting one or more gestures performed by the user on the displayed virtual authentication object, the one or more gestures manipulating the virtual authentication 15object to enter the first authentication code; sending the detected one or more gestures to an authentication server, the authentication server comprising a database comprising one or more records associating a payment card with a second authentication code; determining, by the authentication server, the first authentication code using the 20virtual authentication object and the detected one or more gestures; and comparing the determined first authentication code with the second authentication code associated with the payment card in a database record for the payment card to verify the electronic transaction.
In regard to claim 15, Harper et al. taken either individually or in combination with other prior art of record fails to teach or render obvious  a display configured to overlay virtual objects onto a field of view of a 5user in real-time; and one or more processors coupled to the display; the one or more processors operable to: receive a request to verify information, the request comprising a virtual authentication object, the virtual authentication object 10comprising a virtual representation of an object capable of being manipulated by the user in a particular sequence to enter a first authentication code; display the virtual authentication object to the user via the display;  15detect one or more gestures .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697